Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	In claim 5 line 1, it would appear that "a parameter" should be --the parameter--.
	In claim 6 line 1, it would appear that "a signal" should be --the signal--.
	In claim 9 line 5, it would appear that "parameter" should be --current parameter--.
	In claim 9 line 5, it would appear that "the error situation" should be --an error situation--.
	In claim 9 line 5, it would appear that "an error" should be --the error--.
	In claim 10 lines 2-3, it would appear that "an error" should be --the error--.
In claim 10 line 6, it would appear that "parameter" should be --current parameter--.
	In claim 10 line 6, it would appear that "the error situation" should be --an error situation--.
	In claim 10 line 6, it would appear that "an error" should be --the error--.
In claim 10 line 8, it would appear that "parameter" should be --current parameter--.
	In claim 10 line 8, it would appear that "an error" should be --the error--.
	In claim 17 line 2, it would appear that "the a" should be --a--.
	In claim 18 line 1, it would appear that "a first" should be --the first--.
	In claim 19 line 1, it would appear that "3" should be --16--.
	In claim 19 line 1, it would appear that "a second" should be --the second--.
	In claim 20 line 1, it would appear that "a current" should be --the current--.
	The claims should be carefully reviewed for any additional inaccuracies and antecedent basis issues.

Allowable Subject Matter
Seol et al. (9,264,039) Fig. 2 shows an impedance calibration circuit comprising: a first code generation circuit 1150; a first pull-up driver 1110 configured to form an impedance; an impedance pin 15 connected to the first pull-up driver and connected to an external impedance 18; and a first comparator circuit 1170 configured to generate a pull-up comparison result based on a voltage of the impedance pin with a reference voltage value VREF.  The prior art of record does not appear to disclose the aforementioned components in combination with the first code generation circuit configured to generate a first pull-up code, to which a first offset is applied, and a second pull-up code, to which a second offset is applied; and an impedance error detection circuit configured to detect an impedance error based on a first pull-up comparison result and a second pull-up comparison result, the first pull-up comparison result being based on a first impedance by the first pull-up driver, and the second pull-up comparison result being based on a second impedance by the first pull-up driver as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849